DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Preliminary Amendment
The Preliminary Amendment filed on 05/07/2021 has been entered.
Response to Preliminary Remarks
Applicant's Preliminary Remarks filed 05/07/2021 concerning the Preliminary Amendment have been considered and the Preliminary Amendment has been entered.     
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 21-40 have been interpreted under 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) to not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) claim interpretation.
  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21, 23, 24, and 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, and 19 of U.S. Patent No. 11,002,513.  Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader versions of the patented claims, thus, covering the patented invention, refer to the below side by side comparison.
Claims 21, 23, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,724,830. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims are broader versions of the patented claims, thus, covering the patented invention, refer to the below side by side comparison. 
Claims 21, 23, and 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 10,330,440. Although the claims at issue are not identical, they are not patentably distinct from each the pending claims are broader versions of the patented claims, thus, covering the patented invention, refer to the below side by side comparison. 
The following side by side claim comparison compares claims of this application filed on 05/07/2021 with the parents’ patented claims in U.S. Patent No. 11,002,513; in U.S. Patent No. 10,724,830; and in U.S. Patent No. 10,330,440.

Claims of this application filed on 05/07/2021

21. (new) A method comprising: 




















determining, with one or more electronic devices, a location of a person with a firearm at a geographical location; 



















assigning, by an electronic device, a user at the geographical location to the person with the firearm as a target; and 






displaying, with a wearable electronic device (WED) worn on a head of the user, a virtual image that assists the user in distinguishing the person with the firearm as the target from other people at the geographical location who are 





23. (new) The method of claim 21 further comprising: displaying, with the WED worn on the head of the user, the virtual image over the person with the firearm when the person with the firearm is displayed with the WED.  

24. (new) The method of claim 21 further comprising: 














displaying, with the WED and when the person with the firearm is visible with the WED, a recommendation that instructs the 

25. (new) The method of claim 21 further comprising: displaying, with the WED worn on the head of the user, the virtual image on the person with the firearm in one color and virtual images on the other people in another color to assist the user in distinguishing the person with the firearm who is the target from the other people who are not the targets.  

26. (new) The method of claim 21 further comprising: 




























displaying, with the WED worn on the head of the user, a three- dimensional (3D) map that displays a path for where the user should move.  




1. A method comprising: 




















determining, with one or more electronic devices, distances from users at a geographical location to people with firearms at the 
















assigning, by an electronic device and based on the distances from the users to the people with firearms, a user at the geographical location to one of the people with firearms at the geographical location; and 

displaying, with a wearable electronic device (WED) worn on a head of the user, a virtual image that shows the one of the people with firearms assigned to the user wearing the WED such that the virtual image is displayed in a field of the WED where 

The BRI of this claim is present in patented claim 1.











19. The non-transitory computer readable storage medium storing instructions of claim 16 further to cause the one or more processors to execute the method comprising: 

determine that the first person is firing the first firearm; and 

display, with the see-thru display of the WED, instructions to the user to fire at the first person in response to determining that the 








12. The electronic system of claim 9, wherein the first and second WEDs display virtual images with different colors over the people with firearms, wherein the different colors represent different priorities that instruct the first and second users when to shoot the people with firearms.
















































1. A method executed by multiple electronic devices that include wearable electronic devices (WEDs), the method comprising: 

collecting, with the WEDs worn by multiple users at a geographical location, target information about people with firearms that are dispersed at the geographical location; 


determining, by one or more of the multiple electronic devices, a distance from each of the users to each of the people with firearms; 


















assigning, by one or more of the multiple electronic devices and based on the distance from each of the users to each of the people with the firearms, each of the users to a different one of the people with firearms; and 

displaying, through the WEDs, a three dimensional (3D) image of a person that represents a person assigned to a user such that the 3D image of the person is displayed in a field of view of the user where the person assigned to the user is actually located in the geographical 





The BRI of this claim is present in patented claim 1.


































































15. The electronic system of claim 9 further comprising: 

a target recommender that evaluates the weapons of the people, locations of the weapons and the people, and a location of the first user, that determines alternate locations 





wherein the display of the first WED displays a path from a current location of the first user to the alternate location.

.



1. A method, comprising: 







collecting, with multiple electronic glasses worn by multiple users at a geographical location, target information about people with firearms that are dispersed at the geographical location; 

determining, by an electronic device, factors that influence assignment of each of the users to one of the people with firearms in which the factors include 

determining, by the electronic device and based on the target information, a score for each of the factors with respect to each of the users for each of the people with firearms; 

assigning, by the electronic device and based on the score for each of the factors with respect to each of the users, each of the users to a different one of the people with firearms; and 



displaying, through the multiple electronic glasses of each user, a three dimensional (3D) image of a person that represents a person assigned to a user such that the 3D image of the person is displayed in a field of view of the user where the person assigned to the user is actually 



The BRI of this claim is present in patented claim 1.


































































15. The electronic system of claim 9 further comprising: 

a target recommender that evaluates the weapons of the people, locations of the weapons and the people, a location of the first user, and the obstructions where each of the people 

wherein the display of the first electronic glasses displays a path from a current location of the first user to the alternate location.



Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
	Rickards, US Patent Application No. 2014/0169609, describes electronic glasses which identify and display a zone of safety to a wearer of the electronic glasses.
	Border et al., US Patent Application No. 2012/0212398, describes electronic glasses for soldiers which detects direction of gunshot and direct soldier to that direction, refer to paragraphs [0731] and [0745]. 
	Roman et al., US Patent Application No. 2012/0046100, describes a device for indicating a clear shot or not a clear shot by determining obstacles such as branch 710, 
	Whitlow et al., US Patent Application No. 2010/0287500, describes displaying 3D symbology to wearer of electronic glasses in a battlefield environment.
	Saugen et al., US Patent Application No. 2010/0196859, describes a plurality of HMDs in communication, refer to FIGs. 1 and 6.
	Scales et al., US Patent Application No. 2008/0204361, describes control unit 16 receiving video feed from scope 17 and goggles 11, refer to paragraphs [0033]-[0035].
	Hanson et al., US Patent No. 4,786,966, describes HMD having video of rifle sighting with targeting information superimposed onto the video, refer to FIG. 2 and column 4 line 63 to column 5 line 62.
	Hamming et al., WO 2015/091065 A1, describes a decision support system for determining best deterrent and for displaying this information to user.
Allowable Subject Matter
Claims 21, 23, 24, 25, and 26 would be allowable if a proper terminal disclaimer is filed.  
Claims 22, 27, and 28 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The specific features in each of these claims are not covered explicitly in the parents patented claims.
Claims 29-40 are allowed.  The claimed “wherein the virtual image on the person with the firearm continues to be displayed on the person with the firearm as the person with the firearm moves” in claim 29 and “wherein the virtual image on the person moves 
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 21-28:
The prior art of record fails to teach or suggest in the context of independent claim 21 “assigning, by an electronic device, a user at the geographical location to the person with the firearm as a target; and displaying, with a wearable electronic device (WED) worn on a head of the user, a virtual image that assists the user in distinguishing the person with the firearm as the target from other people at the geographical location who are not targets, wherein the user is a person”.
Claims 29-35:
The prior art of record fails to teach or suggest in the context of independent claim 29 “a display that assists the soldier in distinguishing targets from non-targets at the geographical location by displaying a virtual image on the person with the firearm, wherein the virtual image on the person with the firearm continues to be displayed on the person with the firearm as the person with the firearm moves”.
Claims 36-40:
The prior art of record fails to teach or suggest in the context of independent claim 36 “a display that assists the soldier in distinguishing targets from non-targets at the geographical location by displaying a virtual image on the person with the firearm, wherein the virtual image on the person moves and remains on the person with firearm as the person with the firearm moves”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY A BRIER whose telephone number is (571)272-7656.  The examiner can normally be reached on Mon-Fri 8:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao M Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 







JEFFERY A. BRIER
Primary Examiner
Art Unit 2613



/JEFFERY A BRIER/Primary Examiner, Art Unit 2613